ORDER ON PETITION TO REHEAR
PER CURIAM.
Defendant has filed a courteous petition to rehear requesting the Court to reconsider our ruling on his claim of denial of a speedy trial.
We have re-examined the record and are satisfied that there was no oppressive de*41lay nor any due process violation in the pretrial proceedings.
We are also asked to reconsider defendant’s Issue No. 8. The Court is firm in the conclusion that the erroneous jury instruction pertaining to “accessory before the fact” was completely harmless under any view of the proceedings.
The petition to rehear is denied.